UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report: May 12, 2010 INDEPENDENT BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan (State or other jurisdiction of incorporation) 0-7818 (Commission File Number) 38-2032782 (IRS Employer Identification No.) 230 West Main Street Ionia, Michigan (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (616)527-5820 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): x Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On or about May 14, 2010, Independent Bank Corporation (the "Company") sent a letter to holders of the publicly-held trust preferred securities issued by IBC Capital Finance II (Nasdaq: IBCPO) in connection with the Company's offer to issue its common stock in exchange for its outstanding trust preferred securities. A copy of the letter is attached to this Current Report on Form 8-K as Exhibit99.1 and is incorporated in this Item 7.01 by reference. The information disclosed under this Item 7.01 and Exhibit99.1 are furnished to, and not filed with, the Commission. This letter is also being filed herewith in accordance with Rule 425 under the Securities Act.
